Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huffman, et al. (US20160297677)
Regarding claim 1, Huffman teaches a microelectromechanical system (MEMS) switch, comprising: 5an input terminal electrode (Fig. 6 from the voltage source going into the MEMS); an output terminal electrode (Fig. 6, voltage from the MEMS); a plurality of pull-down electrodes (PD electrodes) positioned between the input terminal electrode and the output terminal electrode; a beam element  (movable plate) configured to move between: 10an on-state adjacent to the plurality of pull-down electrodes to electrically couple the input terminal electrode and the output terminal electrode to the beam element (Fig. 2); and an off state away from the plurality of pull-down electrodes to electrically isolate the input terminal electrode and the output terminal 15electrode from the beam element (Fig. 1); wherein the plurality of pull-down electrodes are offset from each other to limit off-state capacitance between the input terminal electrode and the output terminal electrode (the PD electrodes are spaced apart, see Fig. 1).  
Regarding claim 2, Huffman teaches the microelectromechanical system (MEMS) switch wherein the input terminal electrode comprises an input RF electrode, and the output terminal electrode comprises an output RF electrode (the RF electrode centering the PD electrodes is a shared electrode between the input and the output, see Fig. 1) .  
Regarding claim 3, Huffman teaches the microelectromechanical system (MEMS) switch wherein the moveable beam is coupled to 25an RF node (Fig. 2).  
Regarding claim 4, Huffman teaches the microelectromechanical system (MEMS) switch wherein the beam element is mechanically biased toward the off state (Figs. 2-3).  
Regarding claim 5, Huffman teaches the microelectromechanical system (MEMS) switch further comprising a pull-up electrode (PU electrode) configured to electrically bias the beam element toward the off state (Figs. 1-3).  
Regarding claim 7, Huffman teaches the microelectromechanical system (MEMS) switch wherein the plurality of pull-down electrodes consists of two pull-down electrodes (Figs. 1-3).  
Regarding claim 10, Huffman teaches the microelectromechanical system (MEMS) switch wherein each of the plurality of pull-down electrodes (PU electrode) is respectively coupled to an isolation circuit 1122 to isolate a lower voltage source from the plurality of pull-down electrodes (paragraph 56-57).  
Regarding claim 12, Huffman teaches the microelectromechanical system (MEMS) switch further comprising an isolation circuit 1122 between the beam element and an electrical common ground connection 1108 (Fig. 11c and paragraphs 56-58).  
Regarding claim 13, Huffman teaches the microelectromechanical system (MEMS) switch further comprising a pull-up electrode (PU electrode) configured to electrically bias the beam element toward the off state, the pull-up electrode coupled to an up isolation circuit 1122 to isolate an upper voltage source from the pull-up electrode (Fig. 11c and paragraphs 56-58).    
Regarding claim 14, Huffman teaches the microelectromechanical system (MEMS) switch further comprising a substrate (where PD electrodes are positioned); wherein the input terminal electrode, output terminal electrode, and plurality of pull-down electrodes are mounted on the substrate; 20wherein ends of the beam element are mounted to the substrate such that the beam element is suspended above the input terminal electrode, output terminal electrode, and plurality of pull-down electrodes in the off state (Figs. 1-3, 6).  
Regarding claim 15, Huffman teaches the microelectromechanical system (MEMS) switch 25further comprising a cover (where PU electrode is positioned) mounted to the substrate and defining a cavity between the cover and the substrate; wherein the beam element is positioned within the cavity (Fig. 1).  
Regarding claim 16, Huffman teaches the microelectromechanical system (MEMS) switch comprising: 30a plurality of MEMS switches, each switch comprising: an input terminal electrode; QID2080720 an output terminal electrode (Fig. 8); a plurality of pull-down electrodes (PD electrode) positioned between the input terminal electrode and the output terminal electrode; a beam element (movable Plate) configured to move between: 5an on-state adjacent to the plurality of pull-down electrodes to electrically couple the input terminal electrode and the output terminal electrode to the beam element (Fig. 2); and an off state away from the plurality of pull-down electrodes to electrically isolate the input terminal electrode and the output 10terminal electrode from the beam element (Fig. 1); wherein the plurality of pull-down electrodes are offset from each other to limit off-state capacitance between the input terminal electrode and the output terminal electrode (Fig. 1).  
Regarding claim 17, Huffman teaches the microelectromechanical system (MEMS) switch wherein for each MEMS switch, the beam element is mechanically biased toward the off state (Figs. 2-3).  
Regarding claim 18, Huffman teaches the microelectromechanical system (MEMS) switch wherein each MEMS switch further comprises a pull-up electrode (PU electrode) configured to electrically bias the beam element 20toward the off state (Figs. 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman.
Regarding claim 8, Huffman does not teach the plurality of pull-down electrodes comprises three or more pull-down electrodes. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the pull-down electrodes and make them three or more pull-down electrodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 6 and  19 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman in view of Shimanouchi, et al. (US. Pat. 9,221,672).
Regarding claims 6 and 19, Huffman does not teach the MEMS switch comprising a plurality of pull-up electrodes. However, Shimanouchi teaches a similar MEMS device that comprises a plurality of pull-up electrodes that configured to electrically bias the beam element toward the off state (Fig. 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the pull-up electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 9, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, 11 and 20, the prior art fails to teach or show, alone or in combination, the claimed MEMS, wherein for each MEMS switch: the plurality of pull-down electrodes comprises a first set of pull-down electrodes and a second set of pull-down electrodes; the first set of pull-down electrodes include a first proximal electrode and a 30first distal electrode positioned on opposite sides of the input terminal electrode. the second set of pull-down electrodes include a second proximalQID2080721 electrode and a second distal electrode positioned on opposite sides of the output terminal electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/               Primary Examiner, Art Unit 2833